STATE 4F LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF    LOUISIANA                                                            NO.      2021    KW    1595


VERSUS


ROBERT         LATROY        WHITE                                                       JANUARY      31,    2022




In   Re:          Robert           LaTroy    White,       applying           for     supervisory            writs,

                      22nd    Judicial       District          Court,        Parish      of    St.     Tammany,
                  No.        434, 333.




BEFORE:           McDONALD,             LANIER,    AND   WOLFE,        JJ.


        WRIT          DENIED.        The     records      of    the     St.    Tammany         Parish        Clerk

of    Court' s              Office       reflect      that       the     district             court     granted

relator' s            motion        for     production         of      documents          on    October        15,
2021.           The         records        further       reflect        that       the     district          court

mailed         relator'       s     sentencing       transcript          and       order       granting        the

motion,         but     the       documents       were   returned        to    the    clerk' s        office    on
November         8,     2021.


                                                         imm

                                                         WIL

                                                         EW




COURT      OF    APPEAL,           FIRST    CIRCUIT


           r

           DEPUTY       C    ERK   OF    COURT
                      FOR    THE    COURT